TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00637-CR



                                   Bruce Nimmo, Appellant

                                                v.

                                 The State of Texas, Appellee


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
 NO. D-1-DC-08-201309, HONORABLE MELISSA YOUNG GOODWIN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed a motion to dismiss his appeal. We grant the motion and dismiss

the appeal. See Tex. R. App. P. 42.2.



                                             ___________________________________________

                                             David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: December 23, 2008

Do Not Publish